DETAILED ACTION
Claims 1-8 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,594,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a camera module comprising a reflecting module, lens module, moving holder and carrier for holding and moving lens.

         Instant Application    			                    Patent ‘911
1
1
2
2
3
3
4
4
5
5
6
6
7
1
8
7




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.  	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

   	Claim 1 recites the following: A camera module comprising: 
  	a housing having an internal space; 
  	a reflecting module disposed in the internal space and comprising a reflecting member and a moving holder movably supported by an inner wall of the housing; and 
  	a lens module disposed in the internal space, and comprising lenses aligned in an optical axial direction and configured such that light reflected from the reflecting member is incident to the lenses, 
  	wherein the moving holder is configured to be movable, with respect to the housing, in at least one axial direction perpendicular to the optical axial direction, 
  	wherein the lens module comprises a carrier supported by the housing configured to be linearly movable in approximately the optical axial direction, and 
  	wherein the lens module comprises at least one lens barrel configured to be linearly movable in approximately the optical axial direction.

  	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is meant by “a carrier supported by the housing configured to be linearly movable in approximately the optical axial direction” and “one lens barrel configured to be linearly movable in approximately the optical axial direction”? The plain definition of approximate is, “close to the actual, but not completely accurate or exact”. Therefore, it is unclear as to how the carrier and lens barrel is configured to be linearly movable “approximately” to the optical axial Corrective action is required. Claims 2-8 are rejected as depending from claim 1. 

  	Claim 7 recites the following: The camera module of claim 1, wherein the lens barrel comprises a second magnet configured to generate driving force in the optical axial direction in response to a coil disposed in the housing.

   	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is “a second magnet” wherein claim 1 does not mention “a first magnet”? Corrective action is required. 


Claim Rejections - 35 USC § 102
4.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.  	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al (US 2015/0109485 A1).

   	As per claim 1, Ozaki discloses a camera module (fig. 1 camera module 50) comprising: 
  	a housing having an internal space (fig. 1, internal space is space where prism mirror (PRM) and third driving mechanism 55c lies); 
  	a reflecting module disposed in the internal space and comprising a reflecting member and a moving holder movably supported by an inner wall of the housing (fig. 1 PRM and third driving mechanism 55c); and 
  	a lens module disposed in the internal space, and comprising lenses aligned in an optical axial direction and configured such that light reflected from the reflecting member is incident to the lenses (fig. 1, first and second driving mechanisms 55a and 55b), 
  	wherein the moving holder is configured to be movable, with respect to the housing, in at least one axial direction perpendicular to the optical axial direction (fig. 1, third driving mechanism 55c drives lens in perpendicular direction), 
  	wherein the lens module comprises a carrier supported by the housing configured to be linearly movable in approximately the optical axial direction (fig. 1, first and second driving mechanisms 55a and 55b are driven in the optical axis AX(Ax1) in relation to the image pickup element 51, also the driving mechanisms can be fixed or movable, see para 0092), and 


  	As per claim 8, Ozaki further discloses a portable electronic device comprising the camera module of claim 1 (fig. 2, portable communication terminal 300).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JOHN H MOREHEAD III/Examiner, Art Unit 2697